Citation Nr: 0823006	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  08-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served over 20 years on active duty between May 
1951 and March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to an automobile and adaptive 
equipment or for adaptive equipment only.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that in the last few years he has 
experienced increasing difficulty with ambulation, such that 
he is entitled to an automobile and adaptive equipment or for 
adaptive equipment only.  In support of this assertion, he 
notes that he has been given a scooter through Medicare.  He 
additionally points to a February 2007 letter from his 
private treating physician written in support of his claim, 
in which the physician notes that the veteran is having 
increasing difficulties with ambulation as a result of 
arthritis and other disabilities, requiring the use of a 
walker, wheelchair, and other assistive devices, and in which 
the physician notes that an automobile and adaptive 
equipment, or adaptive equipment only is medically necessary 
to accommodate the assistive devices.

The record reflects that the veteran is service-connected for 
a lumbar spine disability, weakness in the left lower 
extremity, and for bilateral knee disabilities.  VA treatment 
records dated in July 2006 show that the veteran is need of 
bilateral knee replacements, but is avoiding that surgery 
because of his nonservice-connected cardiac condition.  The 
record also reflects that the veteran experiences swelling of 
the lower extremities secondary to congestive heart failure.

The veteran last underwent VA examination for these 
disabilities in August 1992 and April 1993.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In evaluating the veteran's entitlement to an 
automobile and adaptive equipment, or adaptive equipment 
only, it is essential that the current level of severity of 
the veteran's service-connected disabilities be known.  As 
the veteran has not undergone VA examination for his back or 
lower extremities since 1993, and the record reflects 
evidence of worsening of the conditions, a remand for an 
examination and etiological opinion is necessary.

Finally, in the February 2007 letter from the veteran's 
treating physician, the physician stated that the veteran had 
been under his treatment for at least 15 years.  The records 
pertaining to treatment of the veteran, however, have not 
been associated with the claims file.  As those records have 
not yet been requested, and because VA is on notice that 
there are additional records that are pertinent to the 
veteran's claim, those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records dated since 
February 1993 from John P. Arnold, M.D.  
All attempts to secure these records 
must be documented in the claims 
folder.

2.  Schedule the veteran for a VA 
orthopedic and neurologic examination 
to ascertain the extent of impairment 
attributable to his service-connected 
disabilities with respect to any 
possible loss of use of any extremity.  
The examiner should report whether the 
veteran retains effective function in 
each foot and hand or whether he would 
be equally well served by an amputation 
stump at the site of election below the 
knee or elbow with use of a suitable 
prosthetic appliance, or whether the 
veteran's service-connected 
disabilities otherwise amount to loss 
of use of the lower extremities.  The 
determination must be made on the basis 
of the actual remaining function of the 
feet and hands, that is, whether the 
acts such as grasping, manipulation, 
etc, in the case of the hands, or 
balance, propulsion, etc., in the case 
of the feet can be accomplished equally 
well by an amputation stump with 
prosthesis.  The examiner should also 
indicate whether the veteran has any 
ankylosis of the knee or hips due to 
service connected disability.  Any 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for 
review in connection with the 
examination.  The rationale for all 
opinions must be provided.

3.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

